District of Columbta E | Le

Court of Appeals
JUN 3 2021

 

 

 

)

Nos. 21-CO-26 & 21-CO-27 DISTRICT OF COLUMBIA

 

COURT OF APPEALS

 

GEORGE L. BAILEY,
Appellant,
V. 1984 FEL 3542
1995 FEL 1484
UNITED STATES,
Appellee.

BEFORE: GLICKMAN and DEAHL, Associate Judges, and NEBEKER, Senior Judge.
PUBLISHED ORDER

This is an appeal from a denial of compassionate release under D.C. Code
§ 24-403 .04(a) (2021 Supp.). The compassionate release statute, passed amidst the
ongoing coronavirus pandemic, permits prisoners to seek modification of their terms
of imprisonment if they meet certain eligibility criteria and the tnal court
“determines [they are] not a danger to the safety of any other person or the
community.” D.C. Code § 24-403.04(a). Appellant George Bailey—who is
currently serving a 95-year sentence for his participation in three murders during a
“crack-house” raid'—sought a modification of his prison term to permit his early
release under that statute. While the government agreed that he met the eligibility
criteria for compassionate release, it maintained he failed to establish that he was
non-dangerous. The trial court agreed and denied his motion for release.

Bailey appealed and now moves for summary reversal. The government
cross-moves for summary affirmance. We grant Bailey’s motion for summary
reversal, deny the motion for summary affirmance, and remand the case for
reconsideration of the compassionate release petition in light of the principles
articulated below. We take the further step of publishing this order to provide
guidance on two legal issues raised in this appeal that are of recurring concern in the
compassionate release context and which we have not resolved to date.

I. The Prisoner Bears the Burden of Proving Non-Dangerousness

 

' Bailey v. United States, 831 A.2d 973, 977-78 (D.C. 2003).

 
Nos. 21-CO-26 & 21-CO-27

by a Preponderance of the Evidence

The first question is who bears the burden on whether a prisoner is non-
dangerous and what, precisely, that burden is. The statute is silent on those points.
While Bailey acknowledges that it is his burden to establish his non-dangerousness,
he contends he need do so only by a preponderance of the evidence, while further
arguing the trial court erroneously held him to a higher standard of proof. The
government does not dispute that a prisoner need only demonstrate their non-
dangerousness by a preponderance of the evidence, but neither does it expressly
concede the point, instead assuming it only arguendo. We conclude that it is the
prisoner’s burden to establish they are non-dangerous by a preponderance of the
evidence. We reverse because it appears from the record before us that the trial court
may have applied a higher standard of proof in denying Bailey’s compassionate
release motion.

The preponderance-of-the-evidence standard applies here for two main
reasons. First, the preponderance standard is the “default rule.” CIGNA Corp.. v.
Amara, 563 U.S. 421, 444 (2011).2, Where no standard is specified in the statute and
due process does not compel a different result, it ordinarily applies. See id.; Raphael
v. Okyiri, 740 A.2d 935, 957 (D.C. 1999) (“[A] party with the burden of persuasion
on an issue must ordinarily establish the relevant facts by a preponderance of the
evidence[]” and “[e]xceptions to this standard are uncommon’) (citing Price
Waterhouse v. Hopkins, 490 U.S. 228, 253 (1989)). Elsewhere when the Council
has intended a higher standard of proof to apply to dangerousness determinations
affecting release decisions, it has clearly said so. See, e.g., D.C. Code § 23-1325(b)—

 

? While CIGNA concerned a civil statute and made clear that a preponderance
standard is the default rule in civil cases, its rationale applies to criminal cases when,
like here, the legislature has placed an evidentiary burden on the defendant rather
than the government. In those circumstances there are no due process concerns
counseling in favor of a heightened standard of proof; because the defendant bears
the burden on the question, any due process concerns would only further counsel
against a heightened evidentiary standard. Cf Walton v. Arizona, 497 U.S. 639, 650
(1990) (holding that a defendant’s due process rights “are not violated by placing on
him the burden of proving mitigating circumstances sufficiently substantial to call
for leniency”), overruled on other grounds by Ring v. Arizona, 536 U.S. 584, 609
(2002).
Nos. 21-CO-26 & 21-CO-27

(c) (2012 Repl.) (specifying clear and convincing standard for release pending
sentencing and appeal); D.C. Code § 23-1322(b)(2) (authorizing pretrial detention
where court finds “by clear and convincing evidence that no condition or
combination of conditions will reasonably assure . . . the safety of any other person
and the community”). Its failure to expressly deviate from this default rule here is
strong reason to adhere to it. See generally 1618 Twenty-First Street Tenants’ Ass’n
v. The Phillips Collection, 829 A.2d 201, 206 (D.C. 2003) (Council’s failure to give
“bona fide” any “special meaning” in statutory provision contrasts with other
provisions indicating “the Council knew how to give ‘bona fide’ a special meaning
when it deemed necessary’).

Second, federal courts that have addressed the issue under the federal
compassionate release statute have—it appears uniformly—held that the
preponderance standard applies. See, e.g., United States v. Grasha, 489 F. Supp. 3d
403, 406 (W.D. Pa. 2020); United States v. Shryock, No. CR 95-345-RSWL-16,
2020 WL 7773887, at *1 (C.D. Cal. Dec. 30, 2020); United States v. Kazanowski,
No. 15-cr-00459-DKW-5, 2020 WL 3578310, at *3 (D. Haw. July 1, 2020).
Because the District’s compassionate release statute is “modeled after [the] federal”
one,’ and is intended to “align” with the use of federal compassionate release
following the First Step Act of 2018,* this federal guidance is highly persuasive. See
Minor v. United States, 623 A.2d 1182, 1186 n.8 (D.C. 1993) (“We may look to
decisions interpreting an identical, or substantially identical, federal statute as
persuasive authority in interpreting its local counterpart.”).

Having now clarified the pertinent standard, we are concerned that the trial
court may have erroneously imposed a heightened standard of proof in assessing
whether Bailey established his non-dangerousness. Although, as the government
stresses, the trial court considered whether “on balance” certain factors weighed for
or against granting relief, the trial court’s order does not say or indicate it applied
the preponderance standard to the ultimate issue of dangerousness. Instead, the order

 

3 COVID-19 Response Supplemental Emergency Amendment Act of 2020:
Hearing on B23-733, D.C. Council 27th Legis. Meeting (Apr. 7, 2020) (statement
of Councilmember Charles Allen).

+ See D.C. Res. 23-399, COVID-19 Response Supplemental Emergency
Declaration Resolution of 2020, § 2(f) (Apr. 7, 2020).

3
Nos. 21-CO-26 & 21-CO-27

employs language arguably implying otherwise in the absence of a clear statement
to that effect. For instance, the court stated that it “must be confident” in Bailey’s
non-dangerousness before sanctioning his release, that it must “ensure that the
record” demonstrated Bailey’s non-dangerousness, and that it must have “‘sz/fficient
comfort’ in that conclusion before ordering his release. Those articulations are in
serious tension with a preponderance standard, and that is enough to justify a remand
for the trial court to clarify its ruling now that we have made the appropriate standard
clear.

The government counters that, while perhaps ambiguous or inartful, these
various articulations are not plainly inconsistent with a preponderance standard, and
urges us to interpret the trial court’s order as employing a preponderance standard
based on the principle that “[t]rial judges are presumed to know the law.” Saidi v.
United States, 110 A.3d 606, 613 (D.C. 2015). We are sympathetic to the point,
particularly here where the trial court exhibited a great deal of care and
thoughtfulness throughout its 15-page order. If this court had ever previously held
that the preponderance standard applied in this context, or if the trial court had
expressly acknowledged it as controlling its determination, we would surely excuse
some apparent deviations from that standard as mere imprecisions. But that is not
the backdrop here: (1) the statute does not articulate a clear standard; (2) before
today, neither had we in this precise context; and (3) the trial court never plainly
articulated a preponderance standard as guiding its determination.’ Indeed, it is hard
to reconcile the government urging us to assume the trial court applied the correct
preponderance standard while at the same time it remains agnostic as to whether that
is in fact the appropriate standard. It would like us to presume—1in the face of
substantial contrary evidence—that the trial court rigorously followed a principle
that the government itself 1s apparently unprepared to acknowledge exists. The very
uncertainty of the principle, until today, precludes us from presuming it was
followed.

The government has not asked us to find any error on this score harmless and
so we vacate the trial court’s order and remand the case for reconsideration. In doing
so, we reject Bailey’s argument that the evidence is so one-sided as to compel the

 

> We acknowledge that “on balance” resembles a preponderance standard, but
given the court’s other statements invoking heightened standards, we think it
insufficiently clear to carry the load the government seeks to place on it.

4
Nos. 21-CO-26 & 21-CO-27

conclusion that he is not dangerous as a matter of law. See Johnson v. United States,
398 A.2d 354, 364 (D.C. 1979) (recognizing that “the facts may leave the trial court
with but one option it may choose without abusing its discretion, all the others having
been ruled out[]’”); Wright v. United States, 508 A.2d 915, 920 (D.C. 1986)
(indicating that the possibility Johnson recognizes 1s “conceivably” true but “rare”
in practice). The record here does not legally compel a finding that Bailey is not
dangerous. On remand the trial court should expressly determine whether appellant
has demonstrated by a preponderance of the evidence that, if released, he will not be
a danger to the safety of any other person or the community.

II. Not All §§ 3142(g) and 3553(a) Factors
Are Relevant to Dangerousness

The second dispute concerns the interplay between the compassionate release
statute and its cross-references: 18 U.S.C. §§ 3142(g) and 3553(a), listing factors
pertinent to pre-trial detention and to sentencing, respectively. Specifically, Bailey
contends the trial court erred when it considered statements of the deceased victims’
family members—expressing their desire for Bailey to remain imprisoned—as he
maintains those impact statements were not relevant to his dangerousness. In his
view, while the compassionate release statute incorporates the 18 U.S.C. §§ 3142(g)
and 3553(a) factors, a trial court can consider those factors only subject to a limiting
principle that they must bear on the prisoner’s present or future dangerousness. The
government disagrees that there is any such limiting principle and, even if there
were, it maintains the trial court complied with it here.® In its view, victim impact
statements are a relevant consideration under 18 U.S.C. § 3553(a)(1)—tequiring
courts to consider “the nature and circumstances of the offense’”—and because those
factors are expressly incorporated into the compassionate release statute they are
necessarily relevant to this inquiry.

We agree with Bailey on the principle that the §§ 3142(g) and 3553(a) factors
inform compassionate release decisions only insofar as they are relevant to a
prisoner’s present or future dangerousness; not all of them are relevant to that

 

° The government also contends that Bailey abandoned this argument in the
trial court. We do not reach that question. Because this is a recurring issue in
compassionate release appeals we think it prudent to address the merits first and,
because we detect no reversible error, we do not reach the abandonment question.

5
Nos. 21-CO-26 & 21-CO-27

inquiry. However, we agree with the government that victim impact statements can
inform that dangerousness assessment. We detect no error in the trial court’s limited
consideration of victim impact statements in this case.

To parse the competing views, we begin with the text of the compassionate
release statute:

[T]he court shall modify a term of imprisonment imposed upon a
defendant if it determines the defendant is not a danger to the safety
of any other person or the community, pursuant to the factors to be

considered in 15 U.S.C. §$ 3142(g) and 3553(a) and evidence of the
defendant’s rehabilitation while incarcerated.

D.C. Code § 24-403.04(a) (emphases added).

In Bailey’s view, the first italicized phrase limits the second. While the
compassionate release statute instructs a court to consult the §§ 3142(g) and 3553(a)
factors, that consultation is with a limited purpose: assessing the prisoner’s
dangerousness. The government counters that § 24-403.04(a) contains no express
limitation on which of the §§ 3142(g) and 3553(a) factors a trial court may consider,
and it further stresses that contrasts with the federal statute, which provides that
courts should consider “the factors set forth 1n section 3553(a) to the extent that they
are applicable.” 18 U.S.C. § 3582(c)(1)(A) (emphasis added). Because our statute
contains no such limitation, the government argues its omission demonstrates the
§§ 3142(g) and 3553(a) factors are relevant in toto to compassionate release
decisions. The government reasons that to hold otherwise would render the
§ 3553(a) factors all but irrelevant to compassionate release decisions, contrary to
the D.C. Council’s express intent that they be considered.

We agree with Bailey that the §§ 3142(g) and 3553(a) factors are relevant to
compassionate release decisions only insofar as they inform the determination of a
prisoner’s present or future dangerousness. That is plainly set forth in the statute as
the baseline determination that a trial court must make—determining whether “the
defendant is not a danger’—a phrase which limits the proper consideration of
statutory factors.

Certain factors in §§ 3142(g) and 3553(a) clearly have no relevance to present
or future dangerousness and therefore cannot be given any weight in a

6
Nos. 21-CO-26 & 21-CO-27

compassionate release decision. Take, for example, § 3142(g)(4)’s “inquiry into the
source of the property . . . as collateral to secure a bond” and whether it will
“reasonably assure the appearance of the” defendant. While it is easy to see the
relevance of that inquiry to a pretrial detention determination—sufficient collateral
may provide assurances that a defendant will return for their court dates—the inquiry
is irrelevant to a determination of dangerousness. There is not even a mechanism
for prisoners to post bonds as collateral in exchange for compassionate release,
making this § 3142(g)(4) consideration plainly inapposite. Other examples include
the need for general deterrence in § 3553(a)(2)(B),’ and “the need to provide
restitution to any victims” under § 3553(a)(7). While those factors are relevant in
the initial sentencing determination outlined by § 3553, neither is relevant to a later
assessment of the prisoner’s dangerousness if released. Where a defendant is
eligible for early release and found to be non-dangerous, there is simply no room in
the statutory scheme for concerns about general deterrence and victim restitution to
trump those determinations.

Those factors instead risk derailing the dangerousness inquiry. A trial court
that determines a prisoner is both eligible for early release and non-dangerous—yet
believes early release would provide inadequate general deterrence in light of the
need to prevent others from committing the same crime—is not free to deny
compassionate release. The statute provides a clear instruction in that instance: the
court “shall modify [the] term of imprisonment imposed upon a defendant if it
determines the defendant is not a danger” and 1s eligible for modification. D.C. Code
§ 24.403.04(a) (emphasis added). General deterrence is beside the point to the
statutory calculus. We note this is a recent change to the statute—one made since
the trial court issued its order in this case—as the previous iteration provided only

that a trial court may modify a sentence upon a finding of dangerousness or
eligibility. See D.C. Law 23-274, § 1203(b) (Apr. 27, 2021) (permanent legislation);

 

7 While § 3553(a)(2)(B) speaks only in terms of “adequate deterrence”—
without distinguishing between general and specific deterrence—it is clear that it
reflects a concern with general deterrence, particularly in light of § 3553(a)(2)(C)’s
more focused concern with specific deterrence. See United States v. Russell, 600
F.3d 631, 637 (D.C. Cir. 2010) (“A condition that takes into account only the
magnitude of the harm from defendant's offense may serve the general deterrence
goals of § 3553(a)(2)(B), but may be more or less severe than required to serve §
3553(a)(2)(C)’s goal of preventing this defendant from repeating his offense.”).

7
Nos. 21-CO-26 & 21-CO-27

D.C. Act 24-30, § 706(b)(2) (Mar. 17, 2021) (emergency legislation). We do not
address whether, under that prior iteration of the statute, courts retained some
discretion to deny compassionate release where they found a prisoner eligible and
non-dangerous, as use of the word “may” would suggest. The trial court here did
not purport to exercise such discretion; it simply found that Bailey had not
demonstrated his non-dangerousness. Nor does the government rest any part of its
argument on that discretionary hook. Instead, the government defends the trial
court’s ruling on the basis that all §§ 3142(g) and 3553(a) factors are necessarily
relevant to dangerousness under the compassionate release statute, a proposition we
reject.

Still, we discern no error here. The trial court, in denying compassionate
release, made fleeting reference to two of the deceased victims’ family members’
wishes that Bailey not be released. Bailey argues that was error because those wishes
are inapposite to his dangerousness. Not so. When considering a prisoner’s
dangerousness, it 1s appropriate to weigh “the nature and circumstances” of their
underlying offense(s), 18 U.S.C. § 3553(a)(1), as informing their present and future
dangerousness. “What’s past is prologue.”’® The nature of a prisoner’s past crimes—
including the lasting harms those crimes have inflicted on victims and their family
members and the fears those persons may continue to harbor—have predictive value
in informing the degree of harm the prisoner might inflict if they reoffend. To be
sure, a court ought to be careful not to become untethered from the ultimate inquiry
into a prisoner’s dangerousness when considering this § 3553(a)(1) factor. A court
would run afoul of the statute if it found a prisoner eligible and non-dangerous and—
for any reason, including concern for the victims’ wants—did not modify their
sentence. But that is not what occurred here. The trial court did not prioritize these
victims’ desires over the statutory command that Bailey be released if found to be
non-dangerous. Instead, it briefly noted those desires as evidence of the “far-
reaching and still ever-present consequences” Bailey’s crimes inflicted upon his
victims. That comment on the impact of Bailey’s past crimes did not stray from
concerns related to Bailey’s present and future dangerousness.

We do not attempt a comprehensive listing of which factors in §§ 3142(g) and
3553(a) are and are not relevant to the issue of dangerousness. While we have
identified a few that we think are plainly inapposite, relevance will often depend on

 

8 WILLIAM SHAKESPEARE, THE TEMPEST, act 2, sc. 1.
8
Nos. 21-CO-26 & 21-CO-27

context. Take § 3553(a)(1)’s concern for the nature and circumstances of the
underlying offense, which will often (we think rightly) play a prominent role in the
compassionate release inquiry. A trial court might make both proper and improper
use of that factor; the demarcation line between the two 1s whether it remains
tethered to concerns of present and future dangerousness. If a trial court homes in
on the gravity of past offenses as informing the likelihood and consequences of a
potential re-offense, that remains consistent with the statute’s overarching concern
with dangerousness. If, however, a trial court weighs the severity of past offenses
in a manner that is divorced from dangerousness—for example, if it finds the
prisoner non-dangerous but undeserving of early release in light of past crimes’ —
then it has strayed from the statutory mandate. What matters is not some abstract
categorization of the §§ 3142(g) and 3553(a) factors into buckets of those relevant
and irrelevant to dangerousness; it is instead whether the trial court remains moored
to the baseline determination of dangerousness. Here, we think the trial court’s nod
to the enduring harm that Bailey’s crimes have had on his victims’ families did not
tread over that line.

III. Conclusion

On consideration of appellant’s motion for summary reversal, appellee’s
opposition and cross-motion for summary affirmance, appellant’s unopposed motion

 

” The trial court appeared to make improper use of the § 3553(a) factors in
Griffin v. United States, No. 20-CO-769 (D.C. June 3, 2021)—also issued today in
a published order accompanying this one—when it denied compassionate release, in
part, because the result would be that “Defendant’s sentence would not adequately
reflect the seriousness of the offense, promote respect for the law, nor provide just
punishment.” Any consideration of those factors must be tied to an assessment of
the prisoner’s present dangerousness. For instance, a trial court might gauge the
appropriateness of the original sentence as a rough benchmark reflecting society’s
assessment of the prisoner’s dangerousness if released “prematurely”; but it may not
stray into considerations unrelated to dangerousness, like whether early release
would diminish society’s interests in general deterrence and respect for law. We
affirmed in Griffin because the trial court’s consideration of § 3553(a) factors
unrelated to dangerousness had no effect on its decision, id. at 2, but highlight it as
an example of the misapplication of the nature and circumstances of the prisoner’s
past offenses in the inquiry under the compassionate release statute.

9
Nos. 21-CO-26 & 21-CO-27

for leave to late-file his lodged reply and opposition, appellee’s lodged reply, and
the records on appeal, it is

ORDERED that appellant’s motion for leave is granted, and the lodged
pleadings are hereby filed. It is

FURTHER ORDERED that appellant’s motion for summary reversal is
granted and appellee’s cross-motion for summary affirmance is denied. See
generally Watson v. United States, 73 A.3d 130, 131 (D.C. 2013) (citing Oliver T.
Carr Memt., Inc. v. Nat’l Delicatessen, Inc., 397 A.2d 914, 915 (D.C. 1979)). It is

FURTHER ORDERED and ADJUDGED that the order on appeal is reversed
and the matter remanded to the trial court for further consideration of appellant’s
compassionate release motion consistent with this order. It is

FURTHER ORDERED that the mandate shall issue forthwith. See D.C. App.
R. 41(b).

PER CURIAM.

10
Nos. 21-CO-26 & 21-CO-27

Copies emailed:
Honorable James A. Crowell IV
Honorable Juliet J. McKenna

Director, Criminal Division

Copies e-served:

Samia Fam, Esquire
Public Defender Service

Elizabeth Trosman, Esquire
Assistant United States Attorney

cml

11